Madden, Judge,
dissenting in part:
I am unable to agree with that part of the Court’s decision which finds that $60 per day was just compensation for the Government’s use of the plaintiff’s barges Lake Fa/rge and Lake Frumet. The Court has, correctly I think, received evidence of the events which occurred after the requisition, because the taking was on' a day-to-day basis for any length of time the Government chose to keep the barges. Having received the evidence, the Court concludes that it does not prove anything, and with that conclusion I disagree.
During the period following the requisition, while the Government held and used the barges, the submarine menace was largely overcome, and coastal shipping became an orderly and profitable business, whereas before it had been unmanageable and unprofitable, at almost any conceivable rate for carriage. The plaintiff proved, by sound accounting methods, that at the rates which the Government paid itself, and permitted at least one private carrier to charge for the same service, the plaintiff’s barges earned some $800 per day during the period they were used by the Government. The Government says that this figure is unrealistic because the Government would surely, if more of the carriage had been done by private carriers, have reduced the rates. I think this is probable, and I would discount the plaintiff’s figures *437considerably for that reason. But I would not cut them from $800 to $60. The Court’s opinion suggests that perhaps the private carrier who received the same rates that the Government paid itself on account of the plaintiff’s barges did not make much of a profit after all. I find it hard to think of a reason why he did not, when the plaintiff’s figures are based upon proper methods of accounting. It is suggested that if the private carrier did make a considerable profit, it may have been taken away from him by renegotiation or by the excess profits tax. If it is proper for us in a just compensation case to discount, for example, an admitted market price, because if we awarded it it would result in a profit so large that it would call for renegotiation or be taxable as an excess profit, I think the Government should suggest a formula by which we could determine a proper discount.
The Court attaches importance to the fact that the plaintiff’s operations were so unprofitable shortly before the requisition, that the plaintiff’s president invited requisition, to avoid further losses. I think this means only that the market went up sharply, because of the change in the submarine situation. Undoubtedly the Government could, if it had been willing to commit itself, have made a favorable bargain with the plaintiff in its then discouraged state of mind. But it did not make such a bargain, and only took the barges from day to day. It thereby took its chances as to whether the market would go up or down.
The evidence shows that the $60 per day figure was based largely on the cost of the barges to the plaintiff, and on the assumption that a large part of what would otherwise have been the fair value of the use was enhancement due to the causes which necessitated the taking by the Government. It was wrong to attach so much importance to the plaintiff’s costs. And I think there was very little in the value of the use which was properly deductible under Section 902 of the Merchant Marine Act, as interpreted by the decision in United States v. Cors, 337 U. S. 325.
I would award the plaintiff $150 per day for the use by the Government of each of the plaintiff’s two barges.
Judge Howell agrees with this dissenting opinion.